DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 8/12/2020, the applicant has submitted an amendment, filed 11/5/2020, amending claims 1-20, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Ni et al. (US 2018/0096681) and CENTRONE (US 2002/0059340) mandated by the latest amendments and for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented with each argument presented in a given ¶ to be followed by one or more ¶’s of respective examiner’s responses.
Following broad overviews of the claim amendments and the interview of 11/2/2020, in the 3rd ¶ of page 10 the previous 112(b) rejections is discussed.
Due to the latest amendments, all the said rejections except the one to claim 12 are withdrawn.

The applicant is therefore respectfully directed to the new office action for further details.
Page 11 the last ¶ asserts that basically dependent claims are allowable by virtue of dependence on presumed allowed parent claims.
Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 stands rejected:
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 12, the first limitation recites: “transmit the prior instance of the digital component to the second interface”. Claim 1 2nd limitation before last on the other hand requires: “determine that the second interface previously received a prior instance of the digital component”. This implies that “the prior instance of the digital component” could have “previously” been “received” by the “second interface”, which makes claim 12 first limitation a redundant step.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2018/0096681), and further in view of Beckhardt et al. (US 2018/0108351).
Regarding claim 1, Ni et al. do teach a system to transmit 
comprising:
a natural language processor component executed by a data processing system to receive, via an interface of the data processing system, data first client device (¶ 0057 lines 6+ referring to step “424 1” (using the natural language processor): “when prior users said “I need a pick-me-up” in the morning” (an input audio signal detected e.g. by a “microphone” (a first interface (¶ 0002 line 9)) as these are “voice commands” (or “voice-based-triggers” (¶ 0052 line 13), and these are associated with the “client device” also referred to as the “voice-enabled device 52” (client device ¶ 0056 lines 5-8));
the natural language processor component to parse the input audio signal to identify a request and a trigger keyword corresponding to the request (Fig. 5 regarding “Voice Processing” (the natural language processing), step “554” and “556” respectively teach “Convert voice input to text” and “Parse text” (apply the natural language processing to parse the input audio signal) to identify e.g. “pick-me-up” (a trigger keyword(an associated request)) and “a response to a user” (¶ 0038 sentence 1));
a direct action application programming interface of the data processing system to generate, based on at least one of the request and the trigger keyword, a first action 3” or “Tell Joke” (a first action data structure generated) is obtained based on “424 1” (comprising the trigger word and the request));
a content selector component executed by the data processing system to receive at least one of the request and the trigger keyword identified by the natural language processor component and to select, based on at least one of the request and the trigger keyword, a digital component via a real-time content selection process (these are all carried out by “Interactive assistant module” (the data processing system being “interactive” (real time functionality) and its ability to select content) according to ¶ 0057 lines 7+: “they may often meant they wanted coffee” (selecting a digital component based on the trigger keyword and request)); and
an interface management component of the data processing system to (“Interactive Assistant Module” (an interface management component of the processing system)): 
identify, from a plurality of candidate interfaces of one or more client devices associated with the first client device,  a second interface and a third interface  (¶ 0038 sentence 1: “rendering of a response to a user, e.g.,  via a visual display” (a second interface associated with the client device), “spoken audio” (a third interface which corresponds to a speaker of the client device) “or other feedback interface”,  and these 
determine that the second interface previously received a prior instance of the digital component (¶ 0057 last 3 lines: “whereas when prior users said the same thing at night” (i.e., determining that the second interface had received the digital component earlier (i.e. in the “morning”)) “they may more often meant they needed to be cheered up (e.g., with a joke)” (they had previously received the response “coffee” (the digital component));
determine to not transmit the digital component to the second interface based on the second interface having previously received the prior instance of the digital component (“coffee” (the digital component) is not transmitted to the “display” (the second interface) at “night” as it had been received in the “morning” (previously)); and
transmit the first action data structure to a second client device associated with the third interface to render as audio output from the second client device and not the digital component based on the determination to not transmit the digital component to the second interface (¶ 0057 last 3 lines: “whereas when prior users said the same thing at night they may more often meant they needed to be cheered up (e.g., with a joke)” (they transmit the “joke” (the first action data structure) and not “coffee” (the digital 
Ni et al. do not specifically disclose packetized data in a voice activated packet-based associated with the input audio and to render the output as audio.
Beckhardt et al. do teach packetized data in a voice activated packet-based
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “NMD” (network microphone device) function of microphones of Bechrardt et al. into the microphone of Ni et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ni et al. to also have his clients receive response to their requests in audio in addition to display so as to help those who may be visually impaired.

Regarding claim 2, Ni et al. do teach the system of claim 1, comprising:

and transmit the second digital component to the second client device to render at the second client device (¶ 0038 sentence 1: “rendering of a response” (e.g. the “joke” (second digital component) is “rendered” (transmitted))  “to a user, e.g.,  via a visual display” corresponding to the “client device” which has the “interactive assistant module 45” (the second client device)).

Regarding claim 3, Ni et al. embodiment of Figs. 4-5 do not specifically disclose the system of claim 1, wherein the second interface and the third interface are remote from the first client device.
Ni et al. an alternative embodiment does teach  the system of claim 1, wherein a second interface and a third interface are remote from the first client device (¶ 0009 lines 8-7 above bottom: “voice-based trigger”  and “response action” (i.e., comprising of spoken (associated with the third interface) and displayed content (associated with the second interface) (¶ 0038 lines 2-4: “visual display” “spoken audio” “feedback 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the alternative embodiment of Ni et al. into its embodiment of Figs. 4-5 would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ni et al. embodiment of Figs. 4-5 to present a “response action” not only to a “client device” but also to a “remote” location such as a “descriptive linguistics library” as disclosed in Ni et al. ¶ 0009 line 7 above bottom.


Regarding claim 4, Ni et al. do teach the system of claim 1, comprising the content selector component to:
select, based on at least one of the request and the trigger keyword, a second digital component via the real-time content selection process (¶ 0057 last 3 lines: “whereas when prior users said the same thing at night they may more often meant they needed to be cheered up (e.g., with a joke)” (a second digital component based on the at least the keyword obtained by the “interactive” (in real time) “assistant module” (processing device and its modules e.g. content selector)); 
third interface to render the second digital component at the second client device (¶ 0046 page 6 last 6 lines: “interactive assistant module 56” (the second client device) “may perform the responsive action of telling a joke” (to render “a joke” (e.g. the second digital component)), where according to ¶ 0054 lines 9-6 above the bottom: “interactive assistant module” (the second client device) “speaks” (renders at the third interface) “joke” (the second digital component)).
   
Regarding claim 5, Ni et al. do teach the system of claim 1, comprising:
the content selector component to select, based on at least one of the request and the trigger keyword, a second digital component via the real-time content selection process (Ni et al. embodiment of ¶ 0010 column 2 lines 4+ : “one or more sensors of a user’s smart phone” (the client device) “detects the user is travelling in a vehicle, or if the user issues the command to an interactive assistant module operating in a vehicle” “in this scenario” “the voice based trigger” “crank up air” (a second digital component) “may be matched to” “turning up the vehicle’s air conditioning” (a real time content selection takes place as the “vehicle” rather than “home” “air conditioning” is determined to be what the command is aimed at)).
Ni et al. main embodiment do not specifically disclose:
and the interface management component of the data processing system to:
first client device and a location of the second client device associated with the third interface;
determine a distance between the location of the first client device and the location of the second client device; and 
transmit, based on the distance being less than a predetermined threshold, the second digital component to the third interface to render at the second client device.
Ni et al. embodiment of ¶ 0010 teach:
and the interface management component(using the “sensor” (interface management component)) of the data processing system to:
determine a location of the first client device and a location of the second client device associated with the third interface (Ni et al. embodiment of ¶ 0010 column 2 lines 4+: “one or more sensors of a user’s smart phone” (the first client device) “detects the user is travelling in a vehicle” (location as well as “vehicle” “Air conditioning” (a second client device location associated with a third interface) are determined));
determine a distance between the location of the first client device and the location of the second client device (to know the location of “user’s smart phone” (i.e., the first client device) and the “vehicle” “air conditioning” (second client device) amounts to knowing their distance); and
transmit, based on the distance being less than a predetermined threshold, the second digital component to the third interface to render at the second client device (¶ nd column line 10: “turning up the vehicle air conditioning” (the second client device and its associated third interface are transmitted to render the command “crank up air” (second digital component) based on the location of the “interactive assistant module” or “user’s smart phone” (first client device) with respect to the “vehicle” “air conditioning” (the second client device) being less than the vehicle size (a predetermined threshold)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the embodiment in ¶ 0010 to the embodiments in ¶ 0052-67+ would enable the latter embodiment to be able to utilize its “smart phone” to control appliances ambient to the user and his “smart phone”.

Regarding claim 6, Ni et al. teach the system of claim 1, comprising:
the content selector component to select, based on at least one of the request and the trigger keyword, a second digital component via the real-time content selection process (¶ 0064 lines 5-6: “order me a large thin-crest sausage pizza from hypothetical pizza” (a request comprising at least one trigger word used to determine a “pizza restaurant” (a second digital component by the “interactive assistant module” (real time content selector)); 
and the interface management component of the data processing system to:
second interface previously received the second digital component (¶ 0065 last 4 lines: “may select the closest pizza restaurant, the closest pizza restaurant from which the user has previously ordered” (the client device “display” (second interface) had previously received the second digital component)); and
transmit the second digital component to the third interface to render on a second client device (to “display” or by “audio” (third interface) presenting on the client device “the closest pizza restaurant from which the user has previously ordered” (¶ 0065 last 4 lines) amounts to the “client device” (¶ 0056 line 7) which comprises of “Interactive Assistant Module” (second client device) having been transmitted to render that choice or the second digital component, and the said “rendering” is according to ¶ 0038 lines 2-4 is “via a visual display [or] spoken audio” (third interface) “feedback interface”))).

Regarding claim 7, Ni et al. do teach the system of claim 1, comprising:
the natural language processor component to detect a sentiment keyword in the input audio signal detected at the first interface of the first client device (¶ 0067 last 4 lines: “If the user” “provides negative feedback” (detect a sentiment keyword in the audio signal detected at the “microphone” (first interface) of the “client device” (first client device¶ 0056 line 7)));

and the interface management component to determine not transmit the second digital component to the second interface based on the sentiment keyword (¶ 0067 last 3 lines: in “negative feedback” (based on the sentiment keyword) “the user refuses permission to perform the responsive actions” (then the “responsive action” (the second digital component) does not get transmitted to the “client device” and its respective “display” “interface” (second interface (¶ 0038 lines 2-4))).

Regarding claim 9, Ni et al. do teach the system of claim 1, comprising:
the content selector component to select, based on at least one of the request and the trigger keyword, a second digital component via the real-time content selection process (¶ 0064 lines 5-6: “order me a large thin-crest sausage pizza from hypothetical pizza” (a request comprising at least one trigger word used to determine a “pizza restaurant” (a second digital component by the “interactive assistant module” (real time content selector)).
Ni et al. embodiment of ¶ 0052-67 do not specifically disclose:
and the interface management component of the data processing system to:
first client device and a location of the second client device;
determine a distance between the first client device and the second client device
transmit the second digital component to the first client device based on the distance between the first client device and the second client device being above a predetermined threshold.
Ni et al. embodiment of ¶ 0010 teach:
and the interface management component(using the “sensor” (interface management component)) of the data processing system to:
determine a location of the first client device and a location of the second client device (Ni et al. embodiment of ¶ 0010 column 2 lines 4+: “one or more sensors of a user’s smart phone” (a second client device) “detects the user is travelling in a vehicle” (location as well as “vehicle” “Air conditioning” (a first client device location) are determined));
determine a distance between the location of the first client device and the second client device (to know the location of “user’s smart phone” (i.e., the first client device) and the “vehicle” “air conditioning” (second client device) amounts to knowing their distance); and
transmit the second digital component to the first client device based on the distance between the first client device and the second client device being above a nd column line 10: “turning up the vehicle air conditioning” (the first client device is transmitted to the “Air conditioning” (first client device) to render the command “crank up air” (second digital component) based on the location of the “interactive assistant module” or “user’s smart phone” (second client device) with respect to the “vehicle” “air conditioning” (the second client device) being above predetermined range associated with “GPS error” (sensor responsible for determining the “smart phone” and the “vehicle” locations; i.e., TACHIWA (US 2020/0410873) ¶ 0053 sentence 2 teach: “a predetermined range is, for example, a range of a distance greater than or equal to a magnitude of a GPS error”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the embodiment in ¶ 0010 to the embodiments in ¶ 0052-67+ would enable the latter embodiment to be able to utilize its “smart phone” to control appliances ambient to the user and his “smart phone”.

Regarding claim 10, Ni et al. do teach the system of claim 1, comprising the interface management component to:
identify the plurality of candidate interfaces (¶ 0038 lines 2-3: “visual display” (second) “spoken audio” (third) “feedback interface” (candidate interfaces)).
 embodiment of ¶ 0052-67 do not specifically disclose 

select one of the plurality of candidate interfaces based on the ranking of the plurality of candidate interfaces;
transmit the digital component to the selected one of the plurality of candidate interfaces.
Ni et al. alternative embodiment teach a plurality of candidate interfaces (Ni et al. alternative embodiment: ¶ 0010 last 12 lines: “vehicle air conditioning” , “home air conditioning” (a plurality of candidate interfaces));
rank the plurality of candidate interfaces based on utilization values of each of the plurality of candidate interfaces (¶ 0010 last 6 lines: “if one or more sensors of the user’s smart phone” (client device using) “detects that the user is at home” (a utilization value) “the voice based trigger “crank up air” may be matched to responsive actions such as adjusting a smart thermostat in the user’s home to turn up the home’s air conditioning” (ranks the home AC interface higher));
select one of the plurality of candidate interfaces based on the ranking of the plurality of candidate interfaces (¶ 0010 last 6 lines: “adjusting” (selecting) “home’s air conditioning” (a candidate interface based on the ranking)); and
transmit the digital component to the selected one of the plurality of candidate interfaces (¶ 0010 last line: “turn up the home’s air conditioning” (requires transmission 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the embodiment in ¶ 0010 to the embodiments in ¶ 0052-67+ would enable the latter embodiment to be able to utilize its “smart phone” to control appliances ambient to the user and his “smart phone”.

Regarding claim 12, Ni et al. do teach the system of claim 1, comprising the interface management component to:
transmit the prior instance of the digital component to the second interface  (¶ 0057 lines 6-8: “when prior users said “I need a pick-me-up” in the morning, they may have most often meant that they wanted coffee” (“in the morning” (the prior instance) “prior users” had received or been transmitted “coffee” (the digital component)).
Ni et al. do not specifically disclose:
set a time-out period before a subsequent digital component can be transmitted to the second interface.
Beckhardt et al. do teach:
set a time-out period before a subsequent digital component can be transmitted to the second interface  (¶ 0102 sentence 1: “the detection of the voice input may also 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “time interval” feature of Beckhardt et al. into the “interactive assistant module” of Ni et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ni et al. to detect if “mistakes” “detected” before sending a command as disclosed in ¶ 0107 lines 10-11.

Regarding claim 13, Ni et al. do teach a method to transmit 
comprising:
receiving by a natural language processor component executed by a data processing system and via an interface of the data processing system, data first client device (¶ 0057 lines 6+ referring to step “424 1” (using the natural language processor): “when 
parsing, by the natural language processor component, the input audio signal to identify a request and a trigger keyword corresponding to the request (Fig. 5 regarding “Voice Processing” (the natural language processing), step “554” and “556” respectively teach “Convert voice input to text” and “Parse text” (apply the natural language processing to parse the input audio signal) to identify e.g. “pick-me-up” (a trigger keyword) and “a response to a user” (¶ 0038 sentence 1 (an associated request)));
generating, by a direct action application programming interface of the data processing system and based on at least one of the request and the trigger keyword, a first action data structure (using the “Interactive assistant module” (the data processing system and its associated programming interface) item “426 3” or “Tell Joke” (a first action data structure generated) is obtained based on “424 1” (comprising the trigger word and the request));
selecting, by a content selector component executed by the data processing system, a digital component based on at least one of the request and the trigger keyword via a real-time content selection process (these are all carried out by 
identifying, by an interface management component,  from a plurality of  interfaces of one or more client devices associated with the first client device,  a second interface and a third interface  (¶ 0038 sentence 1 referring to “Interactive Assistant Module” (an interface management component of the processing system): “rendering of a response to a user, e.g.,  via a visual display” (a second interface associated with the client device), “spoken audio” (a third interface which corresponds to a speaker of the client device) “or other feedback interface”,  and these are associated with “interactive assistant module 56” (one or more client devices) which as Fig. 1 shows is embedded or is associated with the “voice enabled device 52” (the client device)); 

determining, by the interface management component, that the second interface previously received a prior instance of the digital component (¶ 0057 last 3 lines referring to “Interactive Assistant Module” (an interface management component of the processing system): “whereas when prior users said the same thing at night” (i.e., determining that the second interface had received the digital component earlier (i.e. in the “morning”)) “they may more often meant they needed to be cheered up (e.g., with 
and
determining, by the interface management component, to not transmit the digital component to the second interface based on the second interface having previously received the prior instance of the digital component (“coffee” (the digital component) is not transmitted to the “display” (the second interface) at “night” as it had been received in the “morning” (previously)); and
transmitting, by the interface management component,  the first action data structure to a second client device associated with the third interface to render as audio output from the client device and not the digital component based on the determination to not transmit the digital component to the second interface (¶ 0057 last 3 lines: “whereas when prior users said the same thing at night they may more often meant they needed to be cheered up (e.g., with a joke)” (they transmit the “joke” (the first action data structure) and not “coffee” (the digital component transmitted to “display” (second interface)), where the “joke” is rendered by according to ¶ 0054 lines 11-12: “interactive assistant module” (a second client device) “speaks” (outputs audio) “a randomly selected joke” (the first action data structure which requires e.g. the devices speaker (third interface))).

Beckhardt et al. do teach packetized data in a voice activated packet-based
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “NMD” (network microphone device) function of microphones of Bechrardt et al. into the microphone of Ni et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ni et al. to also have his clients receive response to their requests in audio in addition to display so as to help those who may be visually impaired.

Regarding claim 14, Ni et al. do teach the method of claim 13, comprising:
selecting, based on at least one of the request and the trigger keyword, a second digital component via the real-time content selection process (¶ 0057 last 3 lines: “whereas when prior users said the same thing at night they may more often meant they needed to be cheered up (e.g., with a joke)” (a second digital component based on 
and transmitting the second digital component to the second client device for rendering at the second client device (¶ 0038 sentence 1: “rendering of a response” (e.g. the “joke” (second digital component) is “rendered” (transmitted))  “to a user, e.g.,  via a visual display” corresponding to the “client device” which has the “interactive assistant module 45” (the second client device)).

Regarding claim 15, Ni et al. do teach the method of claim 13, comprising: 
selecting, based on at least one of the request and the trigger keyword, a second digital component via the real-time content selection process (¶ 0057 last 3 lines: “whereas when prior users said the same thing at night they may more often meant they needed to be cheered up (e.g., with a joke)” (a second digital component based on the at least the keyword obtained by the “interactive” (in real time) “assistant module” (processing device and its modules e.g. content selector)); 
and transmitting the second digital component to the third interface to render the second digital component at the second client device (¶ 0046 page 6 last 6 lines: “interactive assistant module 56” (the second client device) “may perform the responsive action of telling a joke” (to render “a joke” (e.g. the second digital component)), where according to ¶ 0054 lines 9-6 above the bottom: “interactive 

Regarding claim 16, Ni et al. do teach the method of claim 13, comprising:
Ni et al. main embodiment do not specifically disclose:
selecting, by the content selector component and based on at least one of the request and the trigger keyword, a second digital component via the real-time content selection process;
determining, by the interface management component,  a location of the first client device and a location of the second client device associated with the third interface;
determining, by the interface management component,  a distance between the location of the first client device and the location of the second client device;
transmitting, by the interface management component and based on the distance being less than a predetermined threshold, the second digital component to the third interface for rendering at the second client device.
Ni et al. embodiment of ¶ 0010 teach:
selecting, by the content selector component and based on at least one of the request and the trigger keyword, a second digital component via the real-time content selection process (Ni et al. embodiment of ¶ 0010 column 2 lines 4+ : “one or more 
determining, by the interface management component,  a location of the first client device and a location of the second client device associated with the third interface (Ni et al. embodiment of ¶ 0010 column 2 lines 4+: “one or more sensors” (using  of a user’s smart phone” (the first client device) “detects the user is travelling in a vehicle” (location as well as “vehicle” “Air conditioning” (a second client device location associated with a third interface) are determined));
determining, by the interface management component,  a distance between the location of the first client device and the location of the second client device (to know the location of “user’s smart phone” (i.e., the first client device) and the “vehicle” “air conditioning” (second client device) amounts to knowing their distance); and
transmitting, by the interface management component and based on the distance being less than a predetermined threshold, the second digital component to the third interface for rendering at the second client device (¶ 0010 2nd column line 10: “turning up the vehicle air conditioning” (the second client device and its associated 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the embodiment in ¶ 0010 to the embodiments in ¶ 0052-67+ would enable the latter embodiment to be able to utilize its “smart phone” to control appliances ambient to the user and his “smart phone”.

Regarding claim 17, Ni et al. teach the method of claim 13, comprising:
Selecting, by the content selector component and based on at least one of the request and the trigger keyword, a second digital component via the real-time content selection process (¶ 0064 lines 5-6: “order me a large thin-crest sausage pizza from hypothetical pizza” (a request comprising at least one trigger word used to determine a “pizza restaurant” (a second digital component by the “interactive assistant module” (real time content selector)); 
Determining, by the interface management component, the second client device previously received the second digital component ((¶ 0065 last 4 lines: “may select the closest pizza restaurant, the closest pizza restaurant from which the user has previously 
Transmitting, by the interface management component, the second digital component to the third interface for rendering on the second client device (¶ 0065 last 4 lines) amounts to the “client device” (¶ 0056 line 7) which comprises of the “Interactive Assistant Module” (the second client device) having been transmitted to render that choice or the second digital component, and the said “rendering” is according to ¶ 0038 lines 2-4 is “via a visual display [or] spoken audio” (third interface) “feedback interface”¶ 0065 last 4 lines: “may select the closest pizza restaurant, the closest pizza restaurant from which the user has previously ordered” (the client device had previously received the second digital component)).

Regarding claim 18, Ni et al. do teach the method of claim 13, comprising:
Selecting, by the content selector component and based on at least one of the request and the trigger keyword, a second digital component via the real-time content selection process (¶ 0064 lines 5-6: “order me a large thin-crest sausage pizza from hypothetical pizza” (a request comprising at least one trigger word used to determine a “pizza restaurant” (a second digital component by the “interactive assistant module” (real time content selector)); 
first client device and a location of a second client device (¶ 0065 last 6 lines: “determine the user’s current location” (a location of the client device) “and may select the closest pizza restaurant” (and location of a second client device));
determining, by the interface management component, a distance between the first client device and the second client device ((¶ 0065 last 6 lines: “determine the user’s current location” (a location of the client device) “and may select the closest pizza restaurant” (a location of a second client device and its distance from the former)); and
transmitting, by the interface management component,  the second digital component to the first client device based on the distance between the first client device and the second client device being above a predetermined threshold (the rendering of “closest pizza restaurant” (transmission of the second digital component) is based on “close[ness]” (on the distance between the client device and the “pizza restaurant” (the second client device) being above at least the scale of the user’s home (a predetermined threshold)).

Regarding claim 19, Ni et al. main embodiment do not specifically disclose the method of claim 13, comprising:
Identifying, by the interface management component, the plurality of candidate interfaces;

Selecting, by the interface management component, one of the plurality of candidate interfaces based on the ranking of the plurality of candidate interfaces; and
Transmitting, by the interface management component,  the digital component to the selected one of the plurality of candidate interfaces.
Ni et al. alternative embodiment teach:
Identifying, by the interface management component, a plurality of candidate interfaces (Ni et al. alternative embodiment: ¶ 0010 last 12 lines: “vehicle air conditioning” , “home air conditioning” (a plurality of candidate interfaces));
Ranking, by the interface management component,  the plurality of candidate interfaces based on utilization values of each of the plurality of candidate interfaces (¶ 0010 last 6 lines: “if one or more sensors of the user’s smart phone” (client device using) “detects that the user is at home” (a utilization value) “the voice based trigger “crank up air” may be matched to responsive actions such as adjusting a smart thermostat in the user’s home to turn up the home’s air conditioning” (ranks the home AC interface higher));
Selecting, by the interface management component, one of the plurality of candidate interfaces based on the ranking of the plurality of candidate interfaces (¶ 
Transmitting, by the interface management component, the digital component to the selected one of the plurality of candidate interfaces (¶ 0010 last line: “turn up the home’s air conditioning” (requires transmission of the “crank up air” (the digital component) to the home AC (a candidate with higher ranked interface)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the embodiment in ¶ 0010 to the embodiments in ¶ 0052-67+ would enable the latter embodiment to be able to utilize its “smart phone” to control appliances ambient to the user and his “smart phone”.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. in view of Beckhardt et al., and further in view of Eyre et al. (US Patent 10,305,911).
Regarding claim 8, Ni et al. in view of Beckhardt et al. do not specifically disclose The system of claim 1, comprising:
the content selector component to receive a plurality of category tags from the first client device;
the content selector component to select a second digital component; and the interface management component to determine not transmit the second second interface based on at least one of the plurality of category tags.
Eyre et al. do teach:
the content selector component to receive a plurality of category tags from the first client device (Col. 7 lines 40+ teach: “Web content whitelist” and “Web content blacklist” (a plurality of category tags associated with the “web contents”));
the content selector component to select a second digital component (the “web content” selected corresponds to a second digital component)); 
and the interface management component to determine not transmit the second digital component to the second interface based on at least one of the plurality of category tags (Col. 4 line 50: “providing a monitoring GUI” (second interface to receive) “to enable approval/disapproval” “of a web content” “request” (i.e., the “web content” (the second digital component) is only transmitted to a client device if approved, if disapproved it is not transmitted)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “whitelist” and the “blacklist” features associated with the “web contents” in Eyre et al. into the “interactive assistant module” of Ni et al. in Ni et al. in view of Beckhardt et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ni et al. in view of Beckhardt et al. to enable .

Claims 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. in view of Beckhardt et al., and further in view of CENTRONE (US 2002/0059340).
Regarding claim 11, Regarding claim 11, Ni et al. in view of Beckhardt et al. do teach the system of claim 1, comprising the interface management component to:
identify the plurality of candidate interfaces (Ni et al.: ¶ 0038 lines 2-4: “rendering of a response to user, e.g., via a visual display” (identifying the second interface) “spoken audio” (the third interface) “or other feedback interface”).
Ni et al. in view of Beckhardt et al. do not specifically disclose:
rank the plurality of candidate interfaces based on a prior digital component transmitted to each of the plurality of candidate interfaces;
select one of the plurality of candidate interfaces based on the ranking of the plurality of candidate interfaces; and
transmit the digital component to the selected one of the plurality of candidate interfaces.
CENTRONE does teach:
rank the plurality of candidate interfaces based on a prior digital component transmitted to each of the plurality of candidate interfaces (¶ 0012 last 8 lines in rd interface) higher) “display methods, while a hearing-impaired person may choose graphical display” (ranking 2nd interface higher)) “methods”);
select one of the plurality of candidate interfaces based on the ranking of the plurality of candidate interfaces (¶ 0012 last 8 lines: “a vision-impaired person may prefer” (selection of) “audible” (“audible” (3rd interface)) “display methods, while a hearing-impaired person may choose graphical display” (or in alternate the 2nd interface higher))  “methods”; and
transmit the digital component to the selected one of the plurality of candidate interfaces (¶ 0012 last 8 lines “prefer[ring]” (the selection) of “audible” (3rd interface) will result in transmission of “MULTIMEDIA” (digital component) in that format and vice versa “choos[ing] graphical display” (2nd interface) will result in the “MULTIMEDIA” (the digital component) transmission to that interface).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods of CENTRONE pertaining to “MULTIMEDIA” presentation options into the “feedback interface” function of Ni et al. ¶ 0038 in Ni et al. in view of Beckhardt et al.  would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ni et al. in view of Beckhardt et al.  

Regarding claim 20, Regarding claim 11, Ni et al. do teach the method of claim 13, comprising:
Identifying, by the interface management component, the plurality of candidate interfaces (¶ 0038 lines 2-4: “rendering of a response to user, e.g., via a visual display” (identifying the second interface) “spoken audio” (the third interface) “or other feedback interface”).
Ni et al. in view of Beckhardt et al. do not specifically disclose:
Ranking, by the interface management component,  the plurality of candidate interfaces based on a prior digital component transmitted to each of the plurality of candidate interfaces;
Selecting, by the interface management component,  one of the plurality of candidate interfaces based on the ranking of the plurality of candidate interfaces; and
Transmitting, by the interface management component, the digital component to the selected one of the plurality of candidate interfaces.
CENTRONE does teach:
Ranking, by the interface management component, the plurality of candidate interfaces based on a prior digital component transmitted to each of the plurality of rd interface) higher) “display methods, while a hearing-impaired person may choose graphical display” (ranking 2nd interface higher)) “methods”);
Selecting, by the interface management component, one of the plurality of candidate interfaces based on the ranking of the plurality of candidate interfaces (¶ 0012 last 8 lines: “a vision-impaired person may prefer” (selection of) “audible” (“audible” (3rd interface)) “display methods, while a hearing-impaired person may choose graphical display” (or in alternate the 2nd interface higher))  “methods”; and
Transmitting, by the interface management component, the digital component to the selected one of the plurality of candidate interfaces (¶ 0012 last 8 lines “prefer[ring]” (the selection) of “audible” (3rd interface) will result in transmission of “MULTIMEDIA” (digital component) in that format and vice versa “choos[ing] graphical display” (2nd interface) will result in the “MULTIMEDIA” (the digital component) transmission to that interface).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods of CENTRONE pertaining to “MULTIMEDIA” presentation options into the “feedback interface” function of Ni et al. ¶ 0038 in Ni et al. in view of Beckhardt et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ni et al. .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Art Unit 2657
February 3rd 2021.